ROSE; J.
Tbe petition contains two counts one for a balance of $2,300 deposited with Jacquitb & Company for tbe use of defendant at bis request under an oral promise by him to pay back tbe money, and tbe other for $800 likewise deposited with Lampsen Brothers. At the close of plaintiff’s testimony, tbe trial court directed a verdict for defendant.
Plaintiff asserts that there was error in taking tbe case from tbe jury. Tbe parties to the suit are brothers. A portion of tbe testimony of plaintiff tends to show that he made deposits as pleaded by him, and that defendant promised to return tbe money with interest. All testimony of this nature, however, was positively contradicted by defendant, while be was testifying as a witness for plaintiff. It is conclusively established that Jacquitb & Company and *653Lampsen Brothers were bucket-shop keepers, and that the funds in question were, for plaintiff’s own use, knowingly deposited with them for gambling purposes in buying and selling grain on margins. The evidence will admit of no other inference. Defendant had no connection 'with the bucket-shops except as a customer. Courts do not grant relief under the circumstances shown. No other verdict .than that rendered could be upheld. ‘ The judgment thereon is
Affirmed.
Morrissey, O. J., Barnes and Sedgwick, JJ., not sitting.